Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 2-4, 8-13, and 19-22 are allowable for the following reasons:
The closest prior art of record (Geertsen 2012/0298216 Al, of record, hereinafter "Geertsen '216") discloses a heated pipe with a fluid transportation casing, heating cable, thermally insulating material, and external casing, as set forth in the previous Office Action. Geertsen '216 teaches a "reduced" pressure including pressure less than atmospheric pressure (e.g. 48 mbar. Par. 0062). Geertsen '216 fails to disclose, teach, or fairly suggest the devices to reduce partial electric discharge (with the devices being different in each of the independent claims).
While secondary references were introduced which teach conductive and semi-conductive layers, and insulating gas, respectively, as the device to reduce partial electric discharge, neither Geertsen '216 nor the secondary references disclose the conductive and semi-conductive layers, and insulating gas, respectively, being configured to reduce partial electric discharge between the heating cable and transportation casing. Applicant's arguments on pages 8-9 are found persuasive because while Geertsen teaches the heated pipe, Geertsen fails to disclose any of the claimed conductive/semi-conductive layers and insulating gas. The conductive and semi-conductive layers of claims 2-4 were taught by Carrus, but Carrus teaches only a heating cable, not a fluid transportation casing; nor does Carrus discuss reducing partial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761